            Case 1:20-cv-07412-CM Document 7 Filed 12/11/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHRISTOPHER JOSEPH,

                                 Plaintiff,
                                                                   20-CV-7412 (CM)
                     -against-
                                                               ORDER OF DISMISSAL
EDWARDS; C.O. PERALTA; CAPTAIN
COLON; VALERO,

                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

         By order dated October 14, 2020, the Court directed Plaintiff, within thirty days, to

submit an amended request to proceed in forma pauperis (“IFP”) or pay the $400.00 in fees

required to file a civil action in this Court. That order specified that failure to comply would

result in dismissal of the complaint. Plaintiff has not filed an amended IFP application or paid the

fees. Accordingly, the complaint is dismissed without prejudice. See 28 U.S.C. §§ 1914, 1915.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal.

Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     December 11, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
